OPINION
DAVIS, Commissioner.
These are appeals from judgments forfeiting bail bonds.
Appellants and the State have joined together in motions to this Court praying that these causes be in all things reversed and remanded to the trial court for the purpose of entering compromise settlements and agreements in accordance with the settlements agreed upon by the parties hereto.
Article 44.44, Vernon’s Ann.C.C.P., provides that where an appeal is taken in bond forfeiture cases such “proceedings shall be regulated by the same rules that govern civil actions where an appeal is taken or a writ of error sued out.” See Reeves v. State, Tex.Cr.App., 465 S.W.2d 757; Aguirre v. State, Tex.Cr.App., 399 S.W.2d 805.
Where the parties to a cause (civil) on appeal, through a joint motion, ask that the cause be reversed for the purpose of entering an agreed judgment and settlement of the cause, such judgment of reversal will be entered. See Ruiz v. Travelers Insurance Co., Tex.Civ.App., 405 S.W.2d 425; Castro v. Highlands Insurance Co., Tex. Civ.App., 401 S.W.2d 689; Mickelson v. Mickelson, Tex.Civ.App., 384 S.W.2d 230; Eichelberger v. Orr, Tex.Civ.App., 392 S.W.2d 474 (reversed for settlement, prior opinion withdrawn) ; Southern Underwriters v. Evans, Tex.Civ.App., 112 S.W.2d 542; and St. Louis, B. & M. Railway Co. v. Texas Mexican Railway Co., Tex.Civ.App., 212 S.W.2d 502. See also Rule 442, Vernon’s Annotated Texas Rules of Civil Procedure, providing for issuance of mandate by agreement of parties.
The judgments are reversed and the causes remanded to the 54th Judicial District Court of McLennan County, and the clerk is directed to issue mandates immediately upon the announcement of this decision.
Opinion approved by the Court.